Cooper, C. J.,
delivered the opinion of the court.
This is an appeal by tbe city of Water Valley from a judgment of the circuit court discharging the appellee, who was arrested upon a charge of violating an ordinance of the city against retailing. We find ourselves without any jurisdiction in the matter, for the reason that no appeal is, by law, provided in favor of a municipality in this class of cases. The defendant in all criminal prosecutions in the circuit court is given an appeal to this court (Code 1892, § 36), and the state is also given the right of appeal, in certain states of case, in which the defendant in a criminal prosecution has been acquitted or discharged, and in all cases where the defendant appeals. Code 1892, § 39. But this is not a prosecution by the state, and there is no statute giving the right of appeal to a municipality in criminal prosecutions.

The appeal must therefore Toe dismissed.